Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 5/13/2022, with respect to claim objections for claims 1 and 15 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 11/16/2021 has been withdrawn because the claims were amended. 

With respect to 35 U.S.C 112(f) interpretation the interpretation of 11/16/2021 has been withdrawn. 

Applicant’s arguments, see pages 7 and 8, filed 5/13/2022, with respect to 35 U.S.C 112(a) for claims 8, 10, and 13 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 11/16/2021 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 7 and 8, filed 5/13/2022, with respect to 35 U.S.C 112(b) for claims 1, 2, 3, 4, 7, 8, 10, 11, 13, 15 (with regards to “at least”), 16, and 17 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 11/16/2021 has been withdrawn because the claims were amended. 

Applicant’s arguments, see 7 and 8, filed 5/13/2022, with respect to 35 U.S.C 112(b)  for claim 15 regarding “a process chamber having a build platform, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform” have been fully considered and are persuasive.  The rejection of 11/16/2021 has been withdrawn. 

Applicant’s arguments, see 7 and 8, filed 5/13/2022, with respect to 35 U.S.C 112(b) for claim 18 have been fully considered and are persuasive.  The rejection of 11/16/2021 has been withdrawn.

Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. Regarding 35 U.S.C 112(b) for claim 15 for “a process chamber having a build platform, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform” is still unclear because a doctor blade in the art of material applying is typically used to remove excess material or clean surfaces and doesn’t work to apply material and the definition of what the applicant means as a doctor blade.  While the function the doctor blade is not positively recited in the specification it is also noted that the broad function of the doctor blade according the cited paragraphs 4, 178, 205, and 215, do not appear to state the function of the doctor blade. The examiner is not able to determine what is meant here by the applicant and therefore the interpretation is that the doctor blade is meant to be a means of applying a powder or what it is. 

Applicant's arguments filed 5/13/2022  have been fully considered but they are not persuasive. The claims are broad enough to be read on by the prior art disclosed.  Specifically, the locations involved in form a first selected region and a second selected region of the powder layer on are broad enough to be interpreted as layers by the examiner or areas of a powder bed layer and are the reasons the claims are still read on by the prior art of record as discussed below.  While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  wherein the melting in step (d) occurs after the applying in in step (b) should be changed to wherein the melting in step (d) occurs after the applying .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “a process chamber having a build platform, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform” is unclear because a doctor blade in the art of material applying is typically used to remove excess material or clean surfaces and doesn’t work to apply material and the definition of what the applicant means as a doctor blade is not positively recited in the specification. The examiner is not able to determine what is meant here by the applicant and therefore the interpretation is that the doctor blade is meant to be a means of applying a powder or what it is. 

Claims 15, 16, 17, 18, and 29 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 10, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”). 

Regarding claim 1, YOSHIMURA teaches, except where struck through, Method for producing a component by means of an additive manufacturing method using a laser (abstract teaches Provided is a three-dimensional deposition device, including: a powder supply unit which supplies a powder material; a light irradiation unit which irradiates the powder material with a light beam so that the powder material irradiated with the light beam is sintered or melted and solidified to form a formed layer; a three-dimensional deposition chamber which is sealed from an outside and accommodates the powder supply unit, the light irradiation unit, and a base unit; a gas discharge unit which discharges a gas inside the three-dimensional deposition chamber; and a gas introduction unit which introduces a predetermined gas into the three-dimensional deposition chamber) (a) providing a metal powder (par. 46 teaches The deposition head 12 injects a powder material toward the base unit 100), (b) applying a powder layer of the metal powder to form a first selected region and a second selected region of the powder layer on a build platform of a process chamber (fig.1 teaches fixing base 17 a and base unit 100 inside of dimensional deposition chamber 2; par. 75 and fig. 8 teach the formed layers which are first and second selected regions), (c) introducing a first process gas into the process chamber (par. 63 teaches . The gas introduction unit 38 introduces a gas having a predetermined element, for example, an inert gas such as argon and nitrogen into the three-dimensional deposition chamber 2), (d) melting the first selected region of the applied powder layer by means of a laser in a first atmosphere which includes the first process gas (par. 88 teaches s19 which is After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the pedestal 91 of the base unit 100 and starts emitting the laser beam L thereto by the deposition head 12 (step S19). Since the control device 20 emits the laser beam L while injecting the powder P, the powder P is melted by the laser beam L and the melted powder P can be solidified. Thus, the solid body B is formed on the pedestal 91, and fig. 9 teaches S19 coming after S15 where S15 is taught per par. 83 as When the base unit 100 is set to the rotation table unit 17, the control device 20 introduces a gas into the three-dimensional deposition chamber 2 by the gas introduction unit 38 (step S15), therefore the laser beam is irradiated while the gas in the deposition chamber 2), wherein the melting in step (d) occurs after the applying in in step (b) (see fig. 9 S18 to S21) ,  (YOSHIMURA does not teach e) introducing a second process gas into the process chamber, wherein the second process gas differs from the first process gas in terms of its composition and/or its pressure, and, (f) melting the second selected region of the powder layer by means of the laser in a second atmosphere which includes the second process gas, wherein the second selected region is at a different location from the first selected region. Along the same field of endeavor, Gandhiraman is considered analogous art because Gandhiraman discloses This invention relates to the field of additive printing (abstract).  Gandhiraman teaches, except where struck through, e) introducing a second process gas into the process chamber (claim 8 teaches a reactive secondary gas fed through the outer nozzle), wherein the second process gas differs from the first process gas  in terms of its composition (claim 8 teaches non-reactive primary gas, and further teaches, a reactive secondary gas, which would be obvious that they are made of different compositions because they are at separate ends of the reactivity spectrum, i.e. one is inert and the other is not therefore they are different materials) and/or its pressure, and, (f) melting the second selected region of the applied powder layer by means of the laser in a second atmosphere which includes the second process gas (YOSHIMURA teaches the method of using a laser to melt a region as discussed above while Gandhiraman teaches that it is possible to perform such processes according to claim 1 wherein the plasma discharge made of reactive and/or non-reactive inert gases from said nozzle has ability to tailor the physical, chemical, optical, magnetic, electronic properties and oxidation state of the bulk of the materials printed through the nozzle, prior to printing while in plasma discharge, during printing and post printing by changing one or more of the features including morphology, oxidation state, chemical bonding, spin state, crystallographic structure, strain, thickness etc.), wherein the second selected region is at a different location from the first selected region (as previously discussed, the two regions of Gandhiraman differ because they have different properties).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, such that e) introducing a second process gas into the process chamber, wherein the second process gas differs from the first process gas in terms of its composition and/or its pressure, and, (f) melting the second selected region of the powder layer by means of the laser in a second atmosphere which includes the second process gas, wherein the second selected region is at a different location from the first selected region, as suggested and taught by Gandhiraman, for the purpose of providing an advantageous means so there is the ability to tailor the physical, chemical, optical, magnetic, electronic properties and oxidation state of the bulk of the materials printed through the nozzle, prior to printing while in plasma discharge, during printing and post printing by changing one or more of the features including morphology, oxidation state, chemical bonding, spin state, crystallographic structure, strain, thickness (claim 1).

Regarding claim 2, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising repeating, in particular repeating multiple times, at least steps (a) to (d) and/or repeating, in particular repeating multiple times, steps (e) and (f) (par. 3 teaches that it is known in the art to repeat the steps of 3D printing  a method in which a powder layer formed of a metallic powder material is irradiated with a light beam so that a sintered layer is formed and this process is repeated so that a plurality of sintered layers are integrally deposited to form a three-dimensional object).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to repeat the steps of the instant application, such that furthermore comprising repeating, in particular repeating multiple times, at least steps (a) to (d) and/or repeating, in particular repeating multiple times, steps (e) and (f), as suggested and taught by YOSHIMURA, for the purpose of providing a means to allow for so that a plurality of sintered layers are integrally deposited to form a three-dimensional object (par. 3). 

Regarding claim 3, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein the metal powder is a metal alloy (par. 46 teaches The powder which is introduced into the deposition head 12 is powder which is used as a raw material of the three-dimensional object. In the first embodiment, for example, a metal material such as iron, copper, aluminum, or titanium can be used as the powder). 

Regarding claim 4, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1, as discussed above and YOSHIMURA further discloses wherein the first process gas and/or the second process gas include(s) at least one gas selected from the group consisting of: argon, helium, nitrogen, carbon monoxide, carbon dioxide, methane, propane, hydrogen and oxygen (par. 63 teaches a gas having a predetermined element, for example, an inert gas such as argon and nitrogen, the use of “inert gas such as” also renders it obvious that YOSHIMURA can include other inert gasses such as helium, nitrogen, carbon monoxide, and carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the first process gas and/or the second process gas include(s) at least one gas selected from the group consisting of: argon, helium, nitrogen, carbon monoxide, carbon dioxide, methane, propane, hydrogen and oxygen, as suggested and taught by YOSHIMURA, for the purpose of providing a means to introduce a gas having a predetermined element (par. 63).

Regarding claim 5, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and Gandhiraman further discloses wherein the first process gas and the second process gas include hydrogen, wherein the concentration of hydrogen in the first process gas is higher than the concentration of hydrogen in the second process gas (par. 44 teaches Various process gases including helium, argon, hydrogen, nitrogen, carbon dioxide, oxygen, methane, alkane, alkene, silane, carbon tetra fluoride, sulfur hexafluoride, etc., can be used on their own or with appropriate mixture to suit the need; par. 56 teaches  In order to change the chemical characteristics and the electronic properties, any of the reactive gases including nitrogen, oxygen, hydrogen, carbon dioxide, alkane, alkene, carbon tetra fluoride, sulfur hexafluoride etc., can be used. The reactive and non-reactive gases can either be used on their own or with appropriate mixture of gases to obtain the required plasma processing condition, therefore, it is obvious to change gas concentrations of hydrogen to achieve desired results).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, to include wherein the first process gas and the second process gas include hydrogen, wherein the concentration of hydrogen in the first process gas is higher than the concentration of hydrogen in the second process gas, as suggested and taught by Gandhiraman, for the purpose of providing a means to advantageously to change the morphology of the particles (par. 59). 

Regarding claim 6, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein during the melting in step (d) and/or in step (f) a pressure in the process chamber is varied (par. 87 teaches the formed layer forming condition is a condition necessary to form the formed layer and includes a shape of each formed layer, a type of powder P, an injection speed of the powder P, an injection pressure of the powder P, and par. 88 teaches After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the pedestal 91, and therefore controls the pressure of the injection of the powder).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein during the melting in step (d) and/or in step (f) a pressure in the process chamber is varied, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously make it possible to suppress deterioration in quality of a three-dimensional object (par. 14). 

Regarding claim 7, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising at least partially heat treating the powder layer during the melting in step (d) and/or in step (f) and/or at least partially heat treating the powder layer after the melting in step (d) and/or in step (f), wherein the heat treatment comprises melting, sintering, annealing, stress relief annealing, diffusion annealing or low hydrogen annealing, with the heat treatment preferably being effected by means of a defocused laser (par. 113 teaches for example, the three-dimensional deposition device 1 may form the formed layer by forming a powder layer by a powder supply unit and irradiating a part of the powder layer with the laser beam L to sinter the powder).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that furthermore comprising at least partially heat treating the powder layer during the melting in step (d) and/or in step (f) and/or at least partially heat treating the powder layer after the melting in step (d) and/or in step (f), wherein the heat treatment comprises melting, sintering, annealing, stress relief annealing, diffusion annealing or low hydrogen annealing, with the heat treatment preferably being effected by means of a defocused laser, as suggested and taught by YOSHIMURA, for the purpose of providing a means for the powder layer with the laser beam L to sinter the powder (113).

Regarding claim 10, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses wherein the melting in step (d) includes at least partially melting the first selected region again with the laser, and/or the melting in step (f) includes at least partially melting the second selected region again with the laser (see 112 above; par. 7 teaches a light irradiation unit which irradiates the powder material with a light beam and sinters or melts and solidifies at least a part of the powder material irradiated with the light beam to form the formed layer).  Gandhiraman also teaches wherein the melting in step (d) includes at least partially melting the first selected region again with the laser, and/or the melting in step (f) includes at least partially melting the second selected region again with the laser (par. 6 teaches During direct metal laser sintering (DMLS) or direct metal laser melting (DMLM), an apparatus builds objects in a layer-by-layer manner by sintering or melting a powder material using an energy beam. The powder to be melted by the energy beam is spread evenly over a powder bed on a build platform, and the energy beam sinters or melts a cross sectional layer of the object being built under control of an irradiation emission directing device. The build platform is lowered and another layer of powder is spread over the powder bed and object being built, followed by successive melting/sintering of the powder. The process is repeated until the part is completely built up from the melted/sintered powder material).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the melting in step (d) includes at least partially melting the first selected region again with the laser, and/or the melting in step (f) includes at least partially melting the second selected region again with the laser, as suggested and taught by YOSHIMURA and Gandhiraman, for the purpose of providing a means to advantageously have a process is repeated until the part is completely built up from the melted/sintered powder material (Gandhiraman par. 6). 

Regarding claim 14, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above and YOSHIMURA further discloses furthermore comprising changing between the first process gas and the second process gas by moving a sealing slide within the process chamber relative to the build platform (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have a movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include furthermore comprising changing between the first process gas and the second process gas by moving a sealing slide within the process chamber relative to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Regarding claim 28, YOSHIMURA teaches wherein the moving the sealing slide within the process chamber parallel to the build platform  (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have a movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the moving the sealing slide within the process chamber parallel to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20190206629A1 HAAS (hereinafter “HAAS”) in view of US 20160052056 A1 Fager (hereinafter “Fager”).

Regarding claim 15, YOSHIMURA teaches, except where struck through, Apparatus for producing a component by means of an additive manufacturing method using a laser (abstract teaches Provided is a three-dimensional deposition device, including: a powder supply unit which supplies a powder material; a light irradiation unit which irradiates the powder material with a light beam so that the powder material irradiated with the light beam is sintered or melted and solidified to form a formed layer; a three-dimensional deposition chamber which is sealed from an outside and accommodates the powder supply unit, the light irradiation unit, and a base unit; a gas discharge unit which discharges a gas inside the three-dimensional deposition chamber; and a gas introduction unit which introduces a predetermined gas into the three-dimensional deposition chamber), comprising: a process chamber (fig.1 teaches fixing base 17 a and base unit 100 inside of dimensional deposition chamber 2) having a build platform (par. 46 teaches The deposition head 12 injects a powder material toward the base unit 100; fixing base 17 a), (par. 63 teaches . The gas introduction unit 38 introduces a gas having a predetermined element, for example, an inert gas such as argon and nitrogen into the three-dimensional deposition chamber 2), at least one laser source for emitting a laser onto the powder layer  (par. 88 teaches s19 which is After the control device 20 determines the formed layer forming condition, the control device 20 injects the powder P toward the pedestal 91 of the base unit 100 and starts emitting the laser beam L thereto by the deposition head 12 (step S19). Since the control device 20 emits the laser beam L while injecting the powder P, the powder P is melted by the laser beam L and the melted powder P can be solidified. Thus, the solid body B is formed on the pedestal 91, and fig. 9 teaches S19 coming after S15 where S15 is taught per par. 83 as When the base unit 100 is set to the rotation table unit 17, the control device 20 introduces a gas into the three-dimensional deposition chamber 2 by the gas introduction unit 38 (step S15), therefore the laser beam is irradiated while the gas in the deposition chamber 2) and a valve assembly for the selective supply of process gas to the process gas nozzle (par. 30 teaches a gas introduction unit 38 and par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state), .  YOSHIMURA does not teach an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform. Along the same field of endeavor, HAAS is considered analogous art because HAAS discloses A method for producing an electrical component via a 3D printing (abstract).  HAAS teaches, except where struck through, an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform (par. 77 teaches The powder is uniformly distributed over the working platform using a doctor blade or a roller and selectively irradiated with a laser).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA reference, to include an application apparatus, in particular a doctor blade, for applying a powder layer of a metal powder to the build platform, as suggested and taught by HAAS, for the purpose of providing an advantageous means so that The powder is uniformly distributed over the working platform (par. 77).  YOSHIMURA and HAAS do not teach wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuatable separately from one another in such a way that the first process gas from the first process gas source and/or the second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle.  Along the same field of endeavor, Fager is considered analogous art because Fager discloses A method for forming a three dimensional article through successively depositing individual layers of powder material that are fused together with an electron beam from an electron beam sources so as to form the article (abstract).  Fager teaches, except where struck through, wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuatable separately from one another in such a way that the first process gas from the first process gas source and/or the second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle (par. 43 teaches the gas may be stored in a gas tank 40 and connected to the second section 20 b of the vacuum chamber 20 via a pipe 44. A valve 50 may be provided on the pipe 44, which may be controlled by the control unit 8; YOSHIMURA and HAAS disclose the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the gas sources and therefore the flow paths, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the gas sources and therefore the flow paths for the purpose of providing a means to advantageously allow multiple gasses to enter the chamber).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and HAAS references, to include wherein the valve assembly has at least a first valve path and a second valve path, wherein the valve assembly is connectible to a first process gas source and to a second process gas source, wherein the first valve path and the second valve path are actuatable separately from one another in such a way that the first process gas from the first process gas source and/or the second process gas from the second process gas source are selectively introducible into the process chamber by means of the process gas nozzle, as suggested and taught by Fager, for the purpose of providing a means to advantageously allow for A valve 50 may be provided on the pipe 44, which may be controlled by the control unit 8 (par. 43).

Regarding claim 16, YOSHIMURA, HAAS, and Fager teach, except where struck through, Apparatus according to claim 15 as discussed above and Fager further discloses furthermore comprising a control apparatus for automatically controlling the valve assembly on the basis of numerical data, wherein the numerical data represents a geometric form of a component to be produced, wherein the control apparatus is configured to automatically control the valve assembly to introduce the first process gas to a first selected region of the powder layer and the second process gas to a second selected region that correspond to the geometric form of the component to be produced (par. 43 teaches a valve 50 may be provided on the pipe 44, which may be controlled by the control unit 8 in which a control unit is known in the art to use geometric and numerical data).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and HAAS references, to include furthermore comprising a control apparatus for automatically controlling the valve assembly on the basis of numerical data, wherein the numerical data represents a geometric form of a component to be produced, wherein the control apparatus is configured to automatically control the valve assembly to introduce the first process gas to a first selected region of the powder layer and the second process gas to a second selected region that correspond to the geometric form of the component to be produced, as suggested and taught by Fager, for the purpose of providing advantageously allowing for The control unit may control via the valve 50 the amount of gas that will be provided into the second section for maintaining a sufficient predetermined pressure in the second section (par. 45). 

Regarding claim 17, YOSHIMURA, HAAS, and Fager teach, except where struck through, Apparatus according to claim 15 as discussed above and YOSHIMURA further discloses furthermore comprising a sealing slide, wherein the sealing slide is movable within the process chamber relative to the build platform (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have a movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include furthermore comprising a sealing slide, wherein the sealing slide is movable within the process chamber relative to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Regarding claim 18, YOSHIMURA, HAAS, and Fager teach, except where struck through, Apparatus according to claim 17as discussed above and YOSHIMURA further discloses wherein the sealing slide is connected to the application apparatus, wherein the application apparatus is movable relative to the build platform.  (par. 31 teaches additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have a movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the sealing slide is connected to the application apparatus, wherein the application apparatus is movable relative to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Regarding claim 19, YOSHIMURA, and HAAS, do not teach, wherein the metal alloy is an aluminum alloy.  Fager teaches, wherein the metal alloy is an aluminum alloy (par. 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA, and HAAS references, such that wherein the metal alloy is an aluminum alloy, as suggested and taught by Fager. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose aluminum alloy since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose wherein the metal alloy is an aluminum alloy for the purpose of choosing appropriate material selection per par. 7.

Regarding claim 20, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 55% Fe, and the metal powder is composed of at most 99% Fe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 55% Fe, and the metal powder is composed of at most 99% Fe for the purpose of choosing appropriate material selection per par. 7.  

Regarding claim 21, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 75% Fe, and the metal powder is composed of at most 80% Fe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 75% Fe, and the metal powder is composed of at most 80% Fe for the purpose of choosing appropriate material selection per par. 7.  

Regarding claim 22, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 1% Ni, and the metal powder is composed of at most 24% Ni.  Though Fager teaches the use of nickel based super alloys in par 55.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 1% Ni, and the metal powder is composed of at most 24% Ni for the purpose of choosing appropriate material selection per par. 7.  

Regarding claim 23, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 10% Ni.  Though Fager teaches the use of nickel based super alloys in par 55.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 10% Ni for the purpose of choosing appropriate material selection per par. 7.  

Regarding claim 24, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 1% Cr, and the metal powder is composed of at most 35% Cr.  Though Fager teaches the use of Co-Cr based alloys in par. 55.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 1% Cr, and the metal powder is composed of at most 35% Cr for the purpose of choosing appropriate material selection per par. 7.  

Regarding claim 25, YOSHIMURA, HAAS, and Fager disclose the claimed invention except for wherein the metal powder is composed of at least 8% Cr.  Though Fager teaches the use of Co-Cr based alloys in par. 55.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a range of Iron composition for the powder material being used , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose wherein the metal powder is composed of at least 8% Cr for the purpose of choosing appropriate material selection per par. 7.  	

Regarding claim 26, YOSHIMURA, and HAAS, do not teach, wherein the metal powder is composed of at least one alloying element selected from the group consisting of C. Mo. Mn, Cu, W, V, Si, Ta, Nb and Ti.  Fager teaches, wherein the metal powder is composed of at least one alloying element selected from the group consisting of C. Mo. Mn, Cu, W, V, Si, Ta, Nb and Ti (par. 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA, and HAAS references, such that wherein the metal powder is composed of at least one alloying element selected from the group consisting of C. Mo. Mn, Cu, W, V, Si, Ta, Nb and Ti, as suggested and taught by Fager. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose aluminum alloy since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose wherein the metal powder is composed of at least one alloying element selected from the group consisting of C. Mo. Mn, Cu, W, V, Si, Ta, Nb and Ti for the purpose of choosing appropriate material selection per par. 7.

Regarding claim 29, YOSHIMURA teaches wherein the sealing slide is movable within the process chamber parallel to the build platform (par. 31 teaches Additionally, the designed communication part is provided with a valve that switches a sealed state and an opened state. If necessary, the three-dimensional deposition chamber 2 can be sealed. The three-dimensional deposition chamber 2 includes therein the bed 10, the table unit 11, a part of the deposition head 12, a part of the machining unit 13, a part of the heating head 31, the machining measurement unit 32, the tool exchange unit 33, and the nozzle exchange unit 34, therefore, the valve which is obvious to have a movable part to it to allow it to be in an open and closed state).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the moving the sealing slide within the process chamber parallel to the build platform, as suggested and taught by YOSHIMURA, for the purpose of providing a means to advantageously switch a sealed state and an opened state (par. 31).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of US 20200331061 A1 Redding (hereinafter “Redding”). 
Regarding claim 8, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman teach do not teach furthermore comprising providing a glass plate at a predetermined distance from the powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm, and generating a laminar gas flow above the powder layer by blowing the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated. Along the same field of endeavor, Redding is considered analogous art because Redding discloses An additive manufacturing machine (abstract).  Redding teaches, except where struck through, furthermore comprising providing a glass plate at a predetermined distance from the powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm (Redding does not disclose a glass plate but discloses gas pipes 613A which serve the same function as a glass plate because the pipe diameter is fixed and therefore fluid flow is fixed), and generating a laminar gas flow above the powder layer by blowing the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated (par. 37 teaches The build unit 600 has an irradiation emission directing device 601, an attachment plate 602 attached to the gasflow device 603, hopper 606, and recoater arm 611. The gasflow device has a gas outlet portion 603A and a gas inlet portion 603B. Within the gasflow device 603 there is a gasflow zone 604. The gasflow device 603 provides laminar gas flow within the gasflow zone 604).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman teach references, to include furthermore comprising providing a glass plate at a predetermined distance from the applied powder layer, the predetermined distance being in a range from 0.5 mm to 20.0 cm and preferably from 1.0 cm to 10.0 cm, and generating a laminar gas flow above the powder layer by blowing the first process gas and/or the second process gas are introduced into the process chamber in such a way that a laminar gas flow above the applied powder layer is generated, as suggested and taught by Redding, for the purpose of providing a means that  it is advantageous to include a gasflow device providing substantially laminar gas flow to a gasflow zone (par. 31).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of http://web.archive.org/web/20180624131627/https://www.britannica.com/technology/laser Laser | Instrument | Britannica.Com (hereinafter “Laser | Instrument | Britannica.Com”). 
Regarding claim 9, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f). Along the same field of endeavor, Laser | Instrument | Britannica.Com is considered analogous art because Laser | Instrument | Britannica.Com discloses an explanation of what a laser is.  Laser | Instrument | Britannica.Com teaches, except where struck through, wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f) (Laser | Instrument | Britannica.Com page 5 par. 2 teaches The combination of laser medium and resonant cavity forms what often is called simply a laser but technically is a laser oscillator, therefore lasers are oscillators).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, such that wherein the laser oscillates during the melting in step (d) and/or in step (f), and/or a power and/or a focus of the laser are varied during the melting in step (d) and/or in step (f), as suggested and taught by Laser | Instrument | Britannica.Com, for the purpose of providing a known means such that Oscillation advantageously determines many laser properties, and it means that the device generates light internally (Laser | Instrument | Britannica.Com page 5 par. 2). 

Claims 11, 12, 13, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20190160535 A1 YOSHIMURA (hereinafter “YOSHIMURA”) in view of US20170298516A1 Gandhiraman (hereinafter “Gandhiraman”) in view of US5837960A LEWIS (hereinafter “LEWIS”). 
Regarding claim 11, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach furthermore comprising applying or introducing at least one alloying element, onto/into the powder layer on the build platform in the first selected region and/or in the second selected region. Along the same field of endeavor, LEWIS is considered analogous art because LEWIS discloses Method and apparatus for forming articles from materials in particulate form in which the materials are melted by a laser beam and deposited at points along a tool path to form an article of the desired shape and dimensions (abstract).  LEWIS teaches, except where struck through, furthermore comprising applying or introducing at least one alloying element, onto/into the powder layer on the build platform in the first selected region and/or in the second selected region (column 25 lines 24 to 31 teach the addition of an alloy material into a powder bed, A second variation to achieve the desired microstructure in the example above is adding the exact chemical 25 elements needed in the dilution instead of using the prealloyed material (Hastelloy S). In this case, the dilution composition is calculated and the precise amounts of nickel and chromium are added with the first 304 stainless steel layer to achieve the desired metallurgical phase formation 30 ( austenite plus 4% ferrite)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, to include furthermore comprising applying or introducing at least one alloying element, onto/into the powder layer on the build platform in the first selected region and/or in the second selected region, as suggested and taught by LEWIS, for the purpose of providing advantageously allowing for variation to achieve the desired microstructure (column 25 lines 24 to 26).

Regarding claim 12, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 11 as discussed above.  YOSHIMURA and Gandhiraman does not teach wherein the alloying element is applied or introduced by means of a printhead.  LEWIS teaches, except where struck through, wherein the alloying element is applied or introduced by means of a printhead (column 28 line 8 teaches FIG. 15 depicts the new deposition head and column 28 lines 64 to 67 and column 29 lines 1 and 2 teach Powder is supplied to the deposition head by means of 65 conduits 211, which are connected to bulkhead ring 213 by means of tubing fittings 212. The powder is transported by means of a flowing gas stream. The powder and its carrier gas flow through powder passages 230 and exit the delivery nozzle at its lower end, as depicted by arrows 21, therefore, the deposition head of LEWIS is analogous to the print head disclosed in the instant application in par. 31disclosed as The alloying element can be applied or introduced by means of a print head. In this context, a print head is understood to mean an at least two-dimensional element of individual nozzles or outlet openings via which a powder, a suspension or a powder- laden gas stream can be dispensed in a finely metered manner; column 25 lines 24 to 31 teach the addition of an alloy material into a powder bed, A second variation to achieve the desired microstructure in the example above is adding the exact chemical 25 elements needed in the dilution instead of using the prealloyed material (Hastelloy S). In this case, the dilution composition is calculated and the precise amounts of nickel and chromium are added with the first 304 stainless steel layer to achieve the desired metallurgical phase formation 30 ( austenite plus 4% ferrite) teach an alloy being included in the powder mix).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman reference, to include wherein the alloying element is applied or introduced by means of a printhead, as suggested and taught by LEWIS, for the purpose of providing advantageously allowing for variation to achieve the desired microstructure (column 25 lines 24 to 26). 

Regarding claim 13, YOSHIMURA and Gandhiraman teach, except where struck through, Method according to claim 1 as discussed above.  YOSHIMURA and Gandhiraman do not teach further comprising: cooling the first selected region to have a first metallurgical structure, after the melting in step (d) cooling the second selected region to have a second metallurgical structure, after the melting in step (f) and wherein the second metallurgical structure differs from the first metallurgical structure. Along the same field of endeavor, LEWIS is considered analogous art because LEWIS discloses Method and apparatus for forming articles from materials in particulate form in which the materials are melted by a laser beam and deposited at points along a tool path to form an article of the desired shape and dimensions (abstract).  LEWIS teaches, except where struck through, further comprising: cooling the first selected region to have a first metallurgical structure, after the melting in step (d) cooling the second selected region to have a second metallurgical structure, after the melting in step (f) and wherein the second metallurgical structure differs from the first metallurgical structure (column 21 lines 23 to 38 teach A significant advantage of this invention is that it may be used to accomplish rapid solidification processing (RSP). RSP is generally defined as cooling from liquid to solid at a rate of 10,000 K/sec. and greater. Totally metastable material can be produced by means of RSP. For example, an amorphous material with novel properties can be produced by rapid cooling of molten ferromagnetic material. Even without achieving RSP, the invention provides articles having a desirable microstructure. Also, the articles produced were fully dense. Time at high temperature results in vacancy entrapment, larger crystal size, and chemical segregation. The rapid cooling of this invention yields a homogenous microstructure), the cooling of a molten pool to achieve a desired structure is known in the art).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, such that further comprising: cooling the first selected region to have a first metallurgical structure, after the melting in step (d) cooling the second selected region to have a second metallurgical structure, after the melting in step (f) and wherein the second metallurgical structure differs from the first metallurgical structure, as suggested and taught by LEWIS, for the purpose of providing a means to advantageously allow for anisotropic articles, that is, articles in which certain properties vary along different axes of an article, may be produced (column 21 lines 36 to 38).

Regarding claim 27, YOSHIMURA and Gandhiraman do not teach wherein the alloying element is in the form of a suspension. Along the same field of endeavor, LEWIS is considered analogous art because LEWIS discloses Method and apparatus for forming articles from materials in particulate form in which the materials are melted by a laser beam and deposited at points along a tool path to form an article of the desired shape and dimensions (abstract).  LEWIS teaches, except where struck through, wherein the alloying element is in the form of a suspension (column 25 lines 24 to 31 teach the addition of an alloy material into a powder bed, A second variation to achieve the desired microstructure in the example above is adding the exact chemical 25 elements needed in the dilution instead of using the prealloyed material (Hastelloy S). In this case, the dilution composition is calculated and the precise amounts of nickel and chromium are added with the first 304 stainless steel layer to achieve the desired metallurgical phase formation 30 ( austenite plus 4% ferrite)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the YOSHIMURA and Gandhiraman references, to include wherein the alloying element is in the form of a suspension, as suggested and taught by LEWIS, for the purpose of providing advantageously allowing for variation to achieve the desired microstructure (column 25 lines 24 to 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763